UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6632


FRANKIE LEE CALHOUN,

                Petitioner – Appellant,

          v.

TODD PINION,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:11-cv-01119-LPA)


Submitted:   September 26, 2013           Decided:   October 1, 2013


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frankie Lee Calhoun, Appellant Pro Se.     Mary Carla Hollis,
Assistant Attorney General, Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frankie      Lee    Calhoun     seeks     to   appeal      the    magistrate

judge’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition. *      The order is not appealable unless a circuit justice

or    judge    issues       a    certificate      of   appealability.            28    U.S.C.

§ 2253(c)(1)(A) (2006).              A certificate of appealability will not

issue       absent     “a       substantial    showing        of    the    denial      of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating        that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El    v.    Cockrell,      537    U.S.       322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Calhoun has not made the requisite showing.                            Accordingly,

we deny leave to proceed in forma pauperis, deny a certificate


       *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (2006).



                                              2
of appealability and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       DISMISSED




                                  3